

EXECUTION DRAFT
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is entered into on October __,
2009, by and among The Saint James Eos Wine Company, a California corporation
(“Company”), Hopmayer Consulting, LLC, a Tennessee limited liability company
(“Consultant”), and Jeffrey S. Hopmayer (“Hopmayer”).
 
RECITALS:
 
WHEREAS, simultaneously herewith, Company is purchasing substantially all of the
membership interests of Sapphire Wines, LLC, a Delaware limited liability
company (“Sapphire”) and Emerald Wines, LLC, a Delaware limited liability
company (“Emerald,” and together with “Sapphire,” the “Companies”), pursuant to
that certain Membership Interest Purchase Agreement, dated October ___, 2009, by
and among Sellers, The Saint James Company, a North Carolina corporation, and
Company (the “Purchase Agreement”), a copy of which Purchase Agreement has been
delivered to and reviewed by Consultant;
 
WHEREAS, Hopmayer is a principal of Sellers and has substantial experience
managing and operating the Business; and
 
WHEREAS, Company desires to engage Consultant, and Consultant desires to be
engaged by Company, as an independent contractor upon the terms and conditions
set forth herein. (Capitalized terms not defined herein shall have the meanings
given in the Purchase Agreement.)
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged, Company, Consultant, and Hopmayer agree as follows:
 
1.      Consulting Relationship.  Company hereby retains Consultant, and
Consultant hereby agrees to be retained by Company, as an independent contractor
to perform certain consulting services to the Company with respect to the
Business (the “Services”) during the Term (defined in Section 3 below).  The
Services to be performed by Consultant shall be performed exclusively by
Hopmayer.  The Services shall include the following:
 
(a)           Advising the Company in order to aid it in obtaining the
appropriate licenses and registrations in a timely fashion;


(b)           Providing general support and guidance to the Company’s sales
organization, including, without limitation, those projects for which Hopmayer
has been actively involved prior to the date hereof;


(c)           Providing general marketing support and brand directional guidance
upon Company’s reasonable request;

 
 

--------------------------------------------------------------------------------

 


(d)           Providing general support and guidance for planning public
relations activities upon Company’s reasonable request;


(e)           Providing general support and guidance for winemaking quality and
direction upon Company’s reasonable request; and


(f)           Providing general support related to employees and personnel upon
Company’s reasonable request.
 
2.      Time Required; Skill and Care.  Consultant and Hopmayer shall provide
the Services from time to time during Company’s normal business hours and at
such times and places (including in person and by telephone) as are mutually and
reasonably agreed upon by Consultant and Company.  Consultant and Hopmayer shall
not be required to perform the Services for any minimum number of
hours.  Consultant and Hopmayer shall exercise a reasonable degree of skill and
care in performing the Services.  If, during the Term, Hopmayer shall become
engaged in any activity that could be deemed to be competitive with the
activities of the Company, whether such engagement shall be as an officer,
director, employee, consultant, or otherwise, or as an investor therein (so long
as such investment is less than two percent of the voting or equity therein and
such enterprise is not publicly traded), Hopmayer shall provide Company with not
less than 30 calendar days advance notice of Hopmayer’s commencement of such
activity.
 
3.      Term.  The term of Consultant’s engagement shall begin on the date
hereof and shall continue until the three-year anniversary of the date hereof
(the “Term”).
 
4.      Compensation.  In consideration of the Services, the Company agrees to
pay Consultant $285,000 per year (the “Fee”).  One-twelfth of the Fee shall be
due and payable in arrears on the first business day of each month.
 
5.      Independent Contractor Status.  Company, on the one hand, and Consultant
and Hopmayer on the other hand, agree that the relationship created by this
Agreement is an independent contractor relationship.  Consultant and Company
shall not be construed as joint venturers, partners or agents of each
other.  Neither Consultant nor Hopmayer shall be construed as an employee of
Company for any purpose whatsoever and neither party shall have the power to
bind or obligate the other.  Consultant shall be responsible for and shall
timely fill all tax returns and pay all taxes in respect of the Fee.  Neither
Consultant nor Hopmayer shall be entitled to any employee or fringe benefits
which may be offered to employees of Company.  Consultant shall be responsible
for the payment of all expenses incurred by Consultant or Hopmayer in the
performance of the Services, and subject to such reimbursement as agreed upon in
writing by the Company and Consultant prior to incurrence thereof.  Company
acknowledges and agrees that Company shall not have the right to control or
direct Consultant or Hopmayer as to the specific details and means by which the
results of the Services are accomplished.

 
2

--------------------------------------------------------------------------------

 
 
6.      Vital Mutual Inducement.  Each party hereto acknowledges and agrees that
the rights of each party set forth herein are a vital part of the negotiations
between Company and Sellers, and each party hereto understands and acknowledges
that neither Purchaser nor Sellers would have entered the Purchase Agreement or
the agreements ancillary to the Purchase Agreement without the parties hereto
having executed and delivered this Agreement.
 
7.      Indemnification.  From and after the date hereof, Company shall
indemnify, defend and hold harmless Consultant, Hopmayer, and their respective
representatives, heirs, and agents (collectively, the “Indemnified Parties”)
from and against all Losses asserted against, imposed upon or incurred by an
Indemnified Party resulting from, arising out of, based upon or otherwise in
respect of Consultant’s or Hopmayer’s performance of the Services or any of his
or its obligations hereunder; provided that Company shall not be liable to
provide indemnification for any Losses arising out of such Indemnified Parties’
gross negligence or willful misconduct hereunder.
 
8.      Limitation of Liability. In no event shall any party be liable for loss
of profits or incidental, special, punitive or consequential damages for any
reason whatsoever or for any multiple of damages based on the purchase price of
the business or any multiple of earnings or EBITDA arising from Consultant’s or
Hopmayer’s performance or breach of this Agreement.  Further, in no event shall
any party be liable for damages arising out of this Agreement in excess of the
sum of: (x) the Fees payable to Consultant during the Term; and (y) any
reasonable attorneys fees and costs incurred by the other party to collect any
amounts owed hereunder.  Notwithstanding the foregoing or anything else in this
Agreement to the contrary, nothing in this Agreement shall limit or increase the
respective liability or obligations of the parties under the Purchase Agreement
in respect of issues not related to the parties’ respective obligations
hereunder.
 
9.      Entire Agreement.  The Purchase Agreement and this Agreement constitute
the entire agreement between the parties hereto concerning the provision of the
Services to Company by Consultant and Hopmayer following the date hereof and
supersedes all prior agreements or understandings, written or oral.  No
attempted modification or waiver of any of the provisions hereof shall be
binding on either party unless in writing and signed by both Consultant and
Company.
 
10.   Notices.  Whenever any party hereto desires or is required to give any
notice, demand or request with respect to this Agreement, each such
communication shall be in writing and shall be effective only if it is sent by
facsimile transmission, delivered by personal service, sent by express courier
service with guaranteed next day delivery, charges prepaid, or mailed by United
States certified mail, postage prepaid, return receipt requested, addressed as
follows:
 
If to Company, to:
 
95 Fable Farm Road
New Canaan, Connecticut 06840
Attention: Richard Hurst
Facsimile: (203) 972-0265

 
3

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:


Baker & Hostetler LLP
600 Anton Boulevard, Suite 900
Costa Mesa, California 92626-7221
Attention: Randy Katz
Facsimile: (714) 966-8802


If to Consultant, to:
 
Hopmayer Consulting, LLC
381 Mallory Station Road, Suite 211
Franklin, Tennessee 37067
Attention: Jeffrey S. Hopmayer
 
with a copy (which shall not constitute notice) to:
 
Horwood Marcus & Berk Chartered
180 N. LaSalle Street, Suite 3700
Chicago, Illinois 60601
Attention: Keith H. Berk, Esq.
Facsimile: (312) 264-2582
 
11.   Assignability.  This Agreement may not be assigned by either party without
the prior written consent of the other party, which may be withheld, delayed, or
denied in such party’s sole and absolute discretion.  This Agreement shall be
binding upon Consultant, Hopmayer, and Company and their respective successors
and permitted assigns.
 
12.   Severability.  Each provision of this Agreement shall be deemed and
construed as a separate and independent provision.  If any provision or any part
of any provision of this Agreement shall be held illegal, invalid, or
unenforceable by any court of competent jurisdiction, the remaining provisions
shall remain in full force and effect.  The parties further agree to replace any
such illegal, invalid or unenforceable provisions of this Agreement with legal,
valid and enforceable provisions which will achieve, to the extent possible, the
economic, business and other purposes of the illegal, invalid or unenforceable
provisions.
 
13.   Waiver.  The failure of any party to enforce any provision of this
Agreement shall in no manner affect the right to enforce the same, and the
waiver by any party of any breach of any provision of this Agreement shall not
be construed to be a waiver by such party of any succeeding breach of such
provision or a waiver by such party of any breach of any other provision.
 
14.   Applicable Law.  It is the intention of the parties hereto that all
questions with respect to the construction and performance of this Agreement and
the rights and liabilities of the parties hereto shall be determined in
accordance with the laws of the State of California.  The losing party shall pay
all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by the prevailing party in any dispute relating to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
15.   Waiver of Jury Trial; Venue; Jurisdiction.  CONSULTANT, HOPMAYER, AND
COMPANY WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY ACTION OR PROCEEDING TO ENFORCE
OR DEFEND ANY RIGHTS (A) UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT WHICH MAY BE DELIVERED IN THE FUTURE IN CONNECTION WITH THIS AGREEMENT,
OR (B) ARISING FROM THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND AGREES
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.  CONSULTANT, HOPMAYER, AND COMPANY IRREVOCABLY AGREE THAT ALL ACTIONS OR
PROCEEDINGS IN ANY WAY, MANNER OR RESPECT ARISING OUT OF OR FROM OR RELATED TO
THIS AGREEMENT SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS WITHIN THE CITY OF
SAN FRANCISCO, STATE OF CALIFORNIA.  CONSULTANT, HOPMAYER, AND COMPANY HEREBY
CONSENT AND SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL
COURT LOCATED WITHIN SAID CITY AND STATE.  EACH OF CONSULTANT, HOPMAYER, AND
COMPANY HEREBY WAIVES ANY RIGHT HE OR IT MAY HAVE TO TRANSFER OR CHANGE VENUE OF
ANY SUCH ACTION OR PROCEEDING.
 
16.   Counterparts.  This Agreement may be executed in identical counterparts
and by facsimile, each of which shall constitute an original instrument and all
of which together shall constitute one single agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the day and year first above written.
 
COMPANY:
 
CONSULTANT:
     
The Saint James Eos Wine Company
 
Hopmayer Consulting, LLC
     
By:
   
By:
 
Its:
   
      Jeffrey S. Hopmayer, Manager
         
HOPMAYER:
               
Jeffrey S. Hopmayer

 
 
5

--------------------------------------------------------------------------------

 